ALEXANDER & BALDWIN, INC. Subsidiaries as of February1, 2013 NameofSubsidiary State or Other Jurisdiction Under Which Organized SUBSIDIARIES AND RELATED ENTITIES* Alexander & Baldwin, LLC Entities in which Alexander & Baldwin, LLC is involved as a member and/or manager: A&B Gateway LLC A&B Lot 100 LLC AB Hawaii Royal MacArthur LLC ABI Concorde LLC ABI Mililani Gateway South LLC Hawaii Hawaii Hawaii Hawaii Hawaii Hawaii A & B Properties, Inc. Entities in which A & B Properties, Inc. is involved as a member and/or manager: A&B Airport Hotel LLC A&B Alakea LLC A&B Deer Valley LLC A&B Guam LLC A&B Hokua LLC A&B Ka Milo LLC A&B Kakaako LLC A&B Kane LLC A&B Lanihau LLC A&B Little Cottonwood LLC A&B Mililani Investment LLC A&B MLR LLC MLR Golf Partners LLC** A&B Ninigret LLC A&B P&L LLC A&B Riverside LLC A&B Santa Barbara LLC Santa Barbara Land and Ranching Company, LLC** A&B Visalia 1 LLC A&B Visalia 3 LLC A&B Waianae LLC A&B Waiawa LLC Waiawa Ridge Development LLC** A&B Waikiki LLC A&B Wailea LLC Wailea MF-7 LLC Wailea MF-8 LLC Kai Malu Wailea LLC** A&B Waipio 100 LLC A&B Waipio Shopping Center LLC A&B Westridge LLC** AB Properties Concorde LLC ABP Deer Valley LLC ABP Komohana LLC ABP Mililani Gateway LLC ABP Mililani Gateway South LLC ABP Savannah-A LLC ABP Savannah-B LLC Avenue Penn LLC Blacksand Hawaii Investment LLC Bridgeport Marketplace, LLC** Brydeswood Water Company Centre Pointe Marketplace, LLC** Crossroads Plaza Development Partners, LLC** Hokua Development Group LLC** Kahului Town Center LLC Kai Lani Company, LLC** Kamuela Associates LLC** KDC, LLC BKDC Kauai Estates LLC Kukui`ula Development Company (Hawaii), LLC** Koloa Housing I LLC** Kukui’ula Housing Development LLC** Kukui`ula Village LLC** Kewalo Development LLC KKV Management LLC Kona Development Group LLC** Mahina Ka Milo LLC** Palmdale Trade & Commerce Center, LLC** Panama and Gosford Retail, LLC** Port Allen Residential LLC Rye Canyon Office Partners, LLC** Square One Lahaina LLC Wailea Estates LLC Wailea Water Services LLC Waimanu Development LLC WDCI Deer Valley LLC WDCI Heritage LLC WDCI Komohana LLC Hawaii Hawaii Hawaii Delaware Hawaii Hawaii Hawaii Hawaii Hawaii Hawaii Utah Hawaii Hawaii Hawaii Hawaii Hawaii Hawaii Hawaii Delaware Hawaii Delaware Delaware Hawaii Hawaii Hawaii Hawaii Hawaii Hawaii Hawaii Hawaii Hawaii California Hawaii Delaware Hawaii Hawaii Hawaii Hawaii Hawaii Hawaii Hawaii California Hawaii California California Hawaii Hawaii Hawaii Hawaii Hawaii Hawaii Hawaii Hawaii Hawaii Delaware Hawaii Hawaii Hawaii Hawaii California California Hawaii California Hawaii Hawaii Hawaii Hawaii Delaware Hawaii Hawaii Agri-Quest Development Company, Inc. Hawaii East Maui Irrigation Company, Limited Hawaii Hawaiian DuraGreen, Inc. Hawaii Kahului Trucking& Storage, Inc. Hawaii Kauai Commercial Company, Incorporated Hawaii Kukui`ula Development Company, Inc. Entities in which Kukui’ula Development Company, Inc. is involved as a member and manager: South Shore Resources LLC McBryde Sugar Company, LLC Hawaii Hawaii Subsidiary:McBryde Resources, Inc. Entities in which McBryde Sugar Company, LLC is involved as a member or manager: McBryde Concorde LLC Hawaii Hawaii Hawaii Ohanui Corporation Hawaii Division: Hawaiian Commercial & Sugar Company Hawaii OTHER RELATED ENTITIES Alexander & Baldwin Foundation Alexander & Baldwin Sugar Museum Hawaiian Sugar & Transportation Cooperative (a Hawaii agricultural cooperative association) Hawaii Hawaii Hawaii INACTIVE SUBSIDIARIES* A & B Inc. Hawaii *Wholly-owned unless otherwise indicated. **Partial ownership.
